Title: To James Madison from the Right Reverend James Madison, 8 April 1804
From: Madison, James (Reverend)
To: Madison, James



My dear Sir,
Apl. 8h. 1804 Williamsburg
This new Bank has excited no small Bustle, among some whose Calculations of future Profit run pretty high; perhaps, indeed, higher than the Event will justify. I confess that I am among the Number, & am engaged, in full Sail, for this Eldorado. You must not be surprized then, that I should write to you again upon the Subject of the 500$. I find now, that it will be perfectly convenient to receive th. Amount in Bank Notes; & therefore, if you have taken no Steps, in Consequence of my former Letter, I will beg the Favr. of you to forward the Notes to this Place. Beleive me to be, my dear Sir, Yr Affe. Friend
J Madison
The Notes will come safe by the Post, particularly, if covered like a small Packet.
